Citation Nr: 0533205	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in  No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1990 to 
July 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.  The veteran filed her 
notice of disagreement in February 2003, the RO issued a 
statement of the case in June 2003, and the veteran perfected 
her appeal in July 2003.


FINDINGS OF FACT

1.  The objective medical evidence fails to show knee 
instability or ankylosis in either knee.

2.  Range of motion testing shows extension of the left leg 
to 0 degrees and extension of the right leg to 10 degrees, 
and pain free flexion of the right leg to 100 degrees and 
pain free flexion of the left leg of 110 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
impairment of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.45, 4.71a, 
Diagnostic Code (DC) 5256, 5257, 5258 (2005).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.45, 4.71a, DC 
5256, 5257, 5258 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2. Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

The veteran is currently rated under DC 5257, which 
contemplates knee impairment involving recurrent subluxation 
or lateral instability.  She is assigned 20 percent for her 
left knee and 10 percent for her right knee.  However, a VA 
examination in May 2002 found no instability in either knee; 
and while the veteran complained of instability at a second 
VA examination in February 2004, the objective medical 
evidence failed to show any instability.  As such, the Board 
finds that a higher rating is not available based on 
instability of the knee under DC 5257.

The Board will also consider whether a higher rating is 
available under a different diagnostic code.

Under DC 5260, a noncompensable rating is assigned when 
flexion of the leg is limited to 60 degrees, while 10 percent 
is assigned when flexion is limited to 45 degrees.  Under DC 
5261, a noncompensable rating is assigned when extension of 
the leg is limited to 5 degrees, while a 10 percent rating is 
assigned when extension of the leg is limited to 10 degrees.

Range of motion testing in February 2004 showed 10 degrees of 
extension of the right knee without pain, (but with 
tenderness on forced extension), and flexion to 100 degrees 
without pain and 130 degrees with pain.  Range of motion 
testing of the left knee showed 0 degrees of extension 
without pain, and flexion to 110 degrees without pain and 120 
degrees with pain.  With regards to the left knee, this does 
not show limitation of flexion or extension sufficient to 
warrant a compensable rating.  With regards to the veteran's 
right knee, the extension of her right leg was limited to 10 
degrees which merits a 10 percent rating.  The flexion of her 
right leg would not merit a compensable rating.  As such, the 
Board finds that a higher rating is not available based on 
limitation of motion.

Under DC 5256, a 30 percent rating is assigned for ankylosis 
of the knee at a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees.
The Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  At a VA 
examination in May 2002, the examiner noted that the veteran 
had a full active range of motion in both knees, and at a VA 
examination in February 2004 the veteran showed considerable 
range of motion in both knees.  As such, the Board finds that 
the veteran's knees are not ankylosed, and therefore, an 
evaluation under DC 5256 is not appropriate.  

Under DC 5258, a 20 percent rating is assigned for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.

With regard to the left knee, the Board notes that the 
veteran's medial meniscus was debrided and partially excised 
in February 2003, which might warrant a rating under DC 5258.  
However, as the veteran's left knee is already rated at 20 
percent, a higher rating is not available under this 
diagnostic code for a knee disability.  

With regard to the right knee, at a February 2004 VA 
examination, no knee effusions were seen bilaterally; and the 
examiner indicated that when based on knees alone, "[he] 
would give her a nonsevere impairment rating with no 
limitations in function, pain appears to be the major 
limiting factor with regard to her range of motion."  While 
the range of motion in the veteran's right knee has been 
somewhat limited by pain, the VA examinations and treatment 
records fail to show dislocated semilunar cartilage.  As 
such, the Board finds that a rating is not available for the 
veteran's right knee under DC 5258.

In reaching its decision the Board has carefully considered 
whether a higher evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  While pain has been a major limiting factor with 
regard to the veteran's range of motion in her knees, the 
range of motion testing provided results both with and 
without pain, and the range of pain free motion is sufficient 
to preclude a higher rating.  Additionally, while the 
veteran's knees were initially noted to be severely 
symptomatic, her knees have subsequently been described as 
mild and nonsevere with no limitation of function.  Even at 
the examination in May 2002 where her knees were described as 
severely symptomatic, the veteran was found to have full 
range of motion.  Thus, although the veteran has been 
observed to have some pain on motion, the examiners took this 
factor into account when measuring range of motion and in 
discussing her movement.  Therefore, the Board believes that 
a higher rating is not warranted on the basis of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via a January 2004 letter, 
which clearly advised her of the first, second and third 
elements required by Pelegrini II.  She has never been 
explicitly asked to provide "any evidence in [her] 
possession that pertains" to his claims.  However, she has 
effectively been notified of the need to provide such 
evidence.  The January 2004 letter informed her that 
additional information or evidence was needed to support her 
claim and asked her to send the information or evidence to 
the RO.  In addition, a May 2004 supplemental statement of 
the case contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes the "any evidence in the 
claimant's possession" language.  Under these circumstances 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in her 
possession. 
 
Although notice was provided after the initial adjudication 
of the veteran's claims, she was not prejudiced thereby 
because this was harmless error.  The RO sent the veteran 
notice in January 2004 and readjudicated her claims in a May 
2004 supplemental statement of the case.  VA has also 
provided her every opportunity to submit evidence, argue for 
her claim, and respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA treatment records identified by the veteran have been 
obtained.  The veteran was also provided with several VA 
examinations (the reports of which have been reviewed and 
associated with the claims file), and the veteran was offered 
the opportunity to testify at a hearing before the Board, but 
she declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
her claims.  



ORDER

A rating in excess of 20 percent for a left knee disability 
is denied.

A rating in excess of 10 percent for a right knee disability 
is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


